Case 19-11026-BFK        Doc 57   Filed 09/03/20 Entered 09/03/20 12:20:29             Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     CHANTHAVY RATTANA
                                                   Case No. 19-11026-BFK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c)(6) - Material default by Debtor as is reflected
            in the attached Trustee’s Report of Receipts and Disbursements. Debtor has not
            made a Plan payment since March, 2020.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

     Attend the hearing to be held on October 8, 2020 at 1:30 p.m. in Courtroom #1 on
     the 2nd floor, United States Bankruptcy Court, 200 South Washington Street,
Case 19-11026-BFK      Doc 57   Filed 09/03/20 Entered 09/03/20 12:20:29              Desc Main
                               Document      Page 2 of 4
     Notice and Motion to Dismiss
     Chanthavy Rattana, Case #19-11026-BFK

     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste. 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: __September 3, 2020_____                      __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 3rd day of September, 2020, served via ECF to
     authorized users or mailed a true copy of the foregoing Motion to Dismiss, Notice of
     Motion and Notice of Hearing to the following parties.

     Chanthavy Rattana                            Jeremy Calvin Huang , Esquire
     Chapter 13 Debtor                            Attorney for Debtor
     199 Old Centreville Rd.                      Chadwick Washington
     Manassas, VA 20111                           3201 Jermantown Rd., Suite 600
                                                  Fairfax, VA 22030

                                                         ___/s/ Thomas P. Gorman_____
                                                         Thomas P. Gorman
              Case 19-11026-BFK                   Doc 57         Filed 09/03/20             Entered 09/03/20 12:20:29                     Desc Main
                                                 Thomas P. Gorman,
                                                           DocumentStandingPage
                                                                            Chapter
                                                                                3 of134Trustee
                                                    INTERIM STATEMENT AS OF 09/03/2020
 CASE NO: 19-11026-BFK
STATUS: ACTIVE
                                       DEBTOR: XXX-XX-5785
                                       RATTANA, CHANTHAVY                                                                  SCHEDULE:             900.17 MONTHLY
                                AKA:                                                                                      TOTAL PAID:                    6,969.43
      DATE FILED: 03/31/2019           199 OLD CENTREVILLE RD.                                                                       LAST 12 TRANSACTIONS
                                       MANASSAS, VA 20111                                                                 Date          Source                Amount
      CONFIRMED: 12/03/2019
                                                                                                                          03/05/20   THIPON SAVANH, INC      900.17
      LATEST 341: 07/09/2019                                                                                              02/03/20   THIPON SAVANH, INC      900.17
   PERCENTAGE:        100.000                  ATTORNEY: JEREMY CALVIN HUANG , ESQUIRE                                    12/31/19   THIPON SAVANH, INC      900.17
                                                         CHADWICK WASHINGTON                                              12/03/19   THIPON SAVANH, INC      900.17
             PLAN: 63 MONTHS                             3201 JERMANTOWN RD., SUITE 600                                   11/04/19   THIPON SAVANH, INC      900.17
                                                         FAIRFAX, VA 22030                                                10/02/19   THIPON SAVANH, INC      900.17
      1st PAYMENT DUE: 07/2019                           Phone:703 352-1900 Fax: 703 352-5293                             09/04/19   THIPON SAVANH, INC      900.17
           ON SCHEDULE:             9,410.07                                                                              07/26/19   THIPON SAVANH, INC      668.24

      ACTUAL PAYMENTS:              6,969.43
        AMOUNT BEHIND:              2,440.64




DIRECT PAY

CLAIM      CRED                 CREDITOR                     DISB       CLASS     ARREARS       FIXED          SCHED        PAID BY       BALANCE         CLAIM
             NO                   NAME                       CODE                              PAYMENT        AMOUNT       TRUSTEE          DUE          STATUS
009       344854    TIMEPAYMENT CORPORATION LLC              PRO         UNS            0.00        0.00           0.00        0.00         0.00       DIRECT




PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                    DISB CODE CLASS INT. BEGIN                FIX PAY ORG. CLAIM         APPROVED       PRIN. PAID     PRIN. DUE
          NO        CLAIM REMARK                     LAST DISB PAY%     INT. RATE              ARREARS SCHED AMT          TO BE PAID      INT. PAID      INT. DUE
001       348799    WELLS FARGO BANK, N.A.             PRO      SEC                                 0.00    103,555.58           0.00           0.00           0.00
                    CLAIM AMENDED TO ZERO                        100.00                             0.00          0.00           0.00           0.00           0.00
002       350355    RUSHMORE LOAN MANGEMENT SERVIC FIX          SEC                                25.00        492.12         492.12         225.00         267.12
                    ALLOW & PAY PER FILED CLAIM        03/2020   100.00                           125.00          0.00         492.12           0.00           0.00
003       339784    BANK OF AMERICA, N.A.              PRO      UNS                                 0.00     13,948.04      13,948.04       1,823.52      12,124.52
                                                       03/2020   100.00                             0.00     13,637.00      13,948.04           0.00           0.00
004       349793    CAPITAL ONE BANK USA, N.A.         PRO      UNS                                 0.00      9,228.66       9,228.66       1,206.54       8,022.12
                                                       03/2020   100.00                             0.00      9,027.00       9,228.66           0.00           0.00
005       349793    CAPITAL ONE BANK USA, N.A.         PRO      UNS                                 0.00      9,064.04       9,064.04       1,185.01       7,879.03
                                                       03/2020   100.00                             0.00      8,859.00       9,064.04           0.00           0.00
006       313486    DISCOVER BANK                      PRO      UNS                                 0.00      3,308.02       3,308.02         432.49       2,875.53
                                                       03/2020   100.00                             0.00      3,271.00       3,308.02           0.00           0.00
007       318644    SIMM ASSOCIATES                    PRO      UNS                                 0.00          0.00           0.00           0.00       Not Filed
                                                                 100.00                             0.00        536.00           0.00           0.00
008       340379    TRANSWORLD SYSTEMS, INC.           PRO      UNS                                 0.00        539.78         539.78          70.59         469.19
                    UNLISTED - NO RESP TO NOI          03/2020   100.00                             0.00          0.00         539.78           0.00           0.00
010       349857    CITIBANK, N.A.                     PRO      UNS                                 0.00     12,617.60      12,617.60       1,650.19      10,967.41
                    UNLISTED- COSTCO - NO RESP TO NOI 03/2020    100.00                             0.00          0.00      12,617.60           0.00           0.00




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                 Case Power® 12.5
              Case 19-11026-BFK                    Doc 57        Filed 09/03/20                 Entered 09/03/20 12:20:29                  Desc Main
                                                  Thomas P. Gorman,
                                                            DocumentStandingPage
                                                                             Chapter
                                                                                 4 of134Trustee
                                                     INTERIM STATEMENT AS OF 09/03/2020
 CASE NO: 19-11026-BFK
STATUS: ACTIVE
                                        DEBTOR: XXX-XX-5785
                                        RATTANA, CHANTHAVY                                                                   SCHEDULE:         900.17 MONTHLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS         INT. BEGIN     FIX PAY ORG. CLAIM        APPROVED      PRIN. PAID    PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%          INT. RATE      ARREARS SCHED AMT         TO BE PAID     INT. PAID     INT. DUE
799       325466    JEREMY CALVIN HUANG , ESQUIRE            PRO          ATY                           0.00     1,350.00         0.00          0.00          0.00
                                                                          100.00                        0.00     1,350.00         0.00          0.00          0.00
                    Trustee Administrative Fees                                                                                  366.09        366.09
                                                                         TOTALS:                       25.00   154,103.84     49,564.35      6,959.43    42,604.92
                                                                                                      125.00    36,680.00     49,564.35          0.00         0.00


                             ADMIN        ATTORNEY         PRIORITY          SECURED        UNSECURED             OTHER

      SCHED AMOUNT:              0.00         1,350.00           0.00                0.00        35,330.00           0.00
      CLAIM AMOUNT:              0.00             0.00           0.00              492.12        48,706.14           0.00
   PAID BY TRUSTEE:              0.00             0.00           0.00              225.00         6,368.34           0.00
  PAID BY 3rd PARTY:             0.00             0.00           0.00                0.00             0.00           0.00

         SUB TOTAL:              0.00             0.00           0.00              267.12        42,337.80           0.00        DUE CREDITORS:          42,604.92
      INTEREST DUE:              0.00             0.00            0.00               0.00             0.00           0.00       EXPECTED ADMIN:           4,732.77
        CONTINUING:              0.00             0.00           0.00                0.00             0.00           0.00         LESS AVAILABLE:           10.00

       BALANCE DUE:              0.00             0.00           0.00              267.12        42,337.80           0.00       APPROX BALANCE:          47,327.69




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                  Case Power® 12.5
